Citation Nr: 0717204	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-26 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to May 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

In November 2005, a hearing before the undersigned Veterans 
Law Judge was held at the RO.  A transcript of that hearing 
is of record.


REMAND

The veteran contends that he is entitled to service 
connection for PTSD because it was incurred as a result of 
his service in the Persian Gulf War.  At the hearing before 
the undersigned, the veteran provided sufficient specific 
information regarding his claimed stressors to warrant 
further development to verify the stressors.  

In addition, the veteran receives treatment for his PTSD 
through VA, so up to date treatment records should be 
obtained.  Furthermore, the claims folder contains 
conflicting medical evidence regarding whether the veteran 
has PTSD.  Therefore, the Board is of the opinion that the 
veteran should be scheduled for a VA examination if a claimed 
stressor can be verified.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO or the AMC should undertake 
all appropriate development to verify the 
stressors identified at the Board 
hearing.  In particular, appropriate 
development should be undertaken to 
verify that members of his unit, Sergeant 
G. and Sergeant K., were killed in action 
in February 2001.  

2.  The RO or the AMC should also obtain 
any more recent, pertinent VA treatment 
records and associate them with the 
claims file.

3.  Thereafter, if an alleged stressor has 
been verified, the veteran should be 
scheduled for a VA examination by a 
psychiatrist or psychologist to determine 
if he has PTSD due to the verified service 
stressor(s).  The claims folder must be 
made available to and reviewed by the 
examiner, and any indicated studies should 
be performed.  

A diagnosis of PTSD under the DSM-IV should 
be confirmed or ruled out.  If PTSD is not 
diagnosed, the examiner should explain why 
the veteran does not meet the criteria for 
this diagnosis.  If PTSD is diagnosed, the 
elements supporting the diagnosis, to 
include the verified stressor, should be 
identified.  

The rationale for all opinions expressed 
should also be provided.

4.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



